DETAILED ACTION

Allowable Subject Matter
Claims 1, 2, 4, 7-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, “wherein the first primary system of the first light module, the second primary optical system of the second light module, and the shield are connected to one another as a single piece, wherein the first light module and the second light module have parallel optical axes arranged at an offset to one another…wherein a length between a light input surface and a light output surface of the auxiliary primary optical system is greater, in a direction of the optical axis, than a length between a light input surface and a light output surface of the second primary optical system”. The Examiner finds that although the prior art teaches connected light modules, with a shield between them; it does not teach ones with differing length to define different optical patterns as claimed. 
Claims 2, 4, 7-10 are allowed based on their dependence from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875